DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a first action on the merits of the application. Claims 1-23 are pending.

Specification
The disclosure is objected to because of the following informalities: 
On p. 9 at line 24, “filter holder 72” appears to be a typographical error for “filter holder 27.” See p. 8, line 28.
On p. 11 at lines 11-12, “the primary electrical energy source 58 is a for example public electricity grid” appears to be a misstatement of “the primary electrical energy source 58 is, , a public electricity grid.”
On p. 12 at line 2, “can be meaningfully used to where appropriate switch” appears to be a misstatement of “can be meaningfully used to switch.”
Appropriate correction is required.

Claim Objections
Claims 1-17 and 19-23 are objected to because of the following informalities:  
Claim 1: In line 3, Applicant is respectfully advised to amend “when this is arranged on the suction device” to “when said filtering device is arranged on the suction device” since the pronoun “this” lacks clarity.
Claims 2-17 and 19-23: It is respectfully suggested that the word “claim” in each preamble be made lowercase. See, for example, MPEP 608.01(n).
the check data” in view of the antecedent in claim 1.
Claims 6-7 and 13: Applicant is respectfully advised to amend “the pressure measured values” to “the measured pressure values” to maintain continuity with the preceding phrase “pressure values” (claim 5). See also claim 10: “a pressure value.” 
Claim 6: In line 4, Applicant is respectfully advised to amend “the filter holder” to “the filtering device holder” or “the holder for the filtering device” to reflect the antecedent of “a holder for the filtering device.”
Claim 9: Applicant is respectfully advised to amend “this controller” in line 2 to “the controller” since the claim recites only one controller.
Claim 10: In line 3, “the threshold value” appears to be a misstatement of “the at least one threshold value” or “the pressure value.”
Claim 16: The claim recites, “[t]he method . . . wherein using a filtering device has the function of providing sealing at a transition to a dirt collecting container.” Since the filtering device would be expected to comprise a seal or sealing whether it is being used or not, Applicant is respectfully advised to amend the claim to “[t]he method . . . wherein the a sealing function at a transition to a dirt collecting container.” See the specification at p. 9, lines 28-30.
Claim 17: Since “initiation of cleaning off” and “generation of a maintenance signal” are “measures” and are therefore nouns which are claim elements that are introduced in the claim, Applicant is respectfully advised to provide appropriate articles for such nouns (e.g., an initiation of a cleaning off”; “a generation”).
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 and 22-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1: Lines 11-13 recite, “wherein the table contains at least one threshold value or the algorithm defines at least one threshold value, wherein the at least one threshold value is a threshold value for switching off the suction unit.” For the case(s) in which “the at least one threshold value” includes more than one threshold value, it is unclear what specific value is referenced by “the at least one threshold value is a threshold value,” i.e., it is how a single (“a”) threshold value can be regarded as more than one threshold value. See, for example, claim 11: “wherein the table includes threshold values.” For the purposes of examination only, the at least one threshold value is a threshold value” will be interpreted as “the at least one threshold value ncludes a threshold value.” 
Claims 2-17 are rejected because of their dependence from claim 1. 
Claim 3: A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 3 recites the broad recitation “at least 2.5 s,” and the claim also recites “preferably at least 3 s and in particular at least 3.5 s,” which is the narrower statement of the 
Claim 10: The term “too high” is a relative term which renders the claim indefinite. The term “too high” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. See the specification at p. 4, line 1 and p. 5, line 17. For the purposes of examination only, the limitations of “an absolute pressure value that is too high in relation to the threshold value” will be interpreted as ““an absolute pressure value that exceeds the pressure value.”
Claims 12-15 are rejected because of the dependence from claim 10.
Claim 13: The claim recites the limitation “the threshold values” in line 1.  There is insufficient antecedent basis for this limitation in the claim. For the purposes of examination only, the claim will be interpreted as reciting that “the at least one threshold value” (claims 1, 10) includes a plurality of threshold values.
Claims 14-15 are rejected because of their dependence from claim 13.
Claims 22 and 23: The claims are recited as further limiting “The suction device according to Claim 17.” However, claim 17 further limits “The method according to Claim 1.” The intended dependencies of the claims are therefore unclear. For the purposes of examination only, claims 22 and 23 will be interpreted as depending from claim 18.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4-5, 8-10, 12, and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Ebert et al. (WO2016112959A1, hereinafter “Ebert”) in view of Newman et al. (US 4,786,295, hereinafter “Newman”) and Gray et al. (US 5,810,908, hereinafter “Gray”).
Regarding claim 1, Ebert discloses a vacuum cleaner 10 and an associated method of operating the vacuum cleaner (Fig. 1; [0038], referencing the Espacenet machine translation) (i.e., a method for operating a suction device), said vacuum cleaner comprising a suction unit 26 and a filter device 21 with a filter 22 ([0038]) (i.e., a suction unit; a filtering device) through which a suction flow 30 passes ([0038]) (i.e., wherein the suction unit generates a suction flow that flows through the filtering device when this is arranged on the suction device). 
However, Ebert does not explicitly disclose (i) a removable filtering device; (ii) the steps of, after the suction unit is started up, performing a check whether the filtering device is present, and if it is detected that the filtering device is not present, switching off the suction unit, wherein an evaluation unit uses check data and determines therefrom whether a switch- off signal is to be generated for the suction unit or not; wherein the evaluation unit arrives at a decision on switching off the suction unit uses an algorithm or a table to arrive at a decision on switching off the suction unit based on the check data; and a table that contains at least one threshold value or the algorithm defines at least one threshold value,”
Regarding (i), Newman discloses a filtration unit 10 (Figs. 1, 2; col. 4, line 4) comprising a blower 54 driven by a blower motor 52 for drawing air into a filtration unit (col. 4, lines 60-65) (i.e., a suction device) and an associated method for its operation, the filtration unit being a HEPA filter 30 that is guided into an operating position using L-shaped guide plates 36 (col. 4, lines 23, 31-33). 
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the method of Ebert by providing (i) a removable filtering device as taught by Newman because (1) during the usage of any filtration unit, as the unit is used, the filters get clogged (Newman, col. 2, lines 36-37), and (2) a mechanism for placing a new filter into an operating position was known (Newman, col. 4, lines 23, 31-33), so the use of a removable filtering device in anticipation of filter clogging would have been prima facie obvious.
Regarding (ii), Newman teaches a method wherein, during system operation, a CPU checks if the HEPA filter is properly positioned (col. 9, lines 35-38) and checks for the exceeding of a low pressure limit (col. 10, lines 66-68), wherein a sensed pressure below a low pressure limit is attributable to an improperly placed or ruptured filter that would result in contamination being blown out of the filter unit (col. 11, lines 29-33) (i.e., after the suction unit is started up, performing a check whether the filtering device is present; detecting that the filtering device is not present; wherein “improperly placed” is regarded as falling within a broadest reasonable interpretation of “not present” since the filter is required to be sealingly placed or present in an air flow path to function [col. 4, lines 6-11]), in which case the motor of the blower is stopped (col. 11, lines 8-9, 25-27) (i.e., if it is detected that the filtering device is not present, switching off the suction unit); wherein the CPU uses a programmed pressure limit 
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the method of Ebert in view of Newman by providing (ii) the steps of, after the suction unit is started up, performing a check whether the filtering device is present, and if it is detected that the filtering device is not present, switching off the suction unit, wherein an evaluation unit uses check data and determines therefrom whether a switch- off signal is to be generated for the suction unit or not; wherein the evaluation unit arrives at a decision on switching off the suction unit based on the check data; wherein the at least one threshold value is a threshold value for switching off the suction unit as taught by Newman because an improperly placed or ruptured filter that would result in contamination being blown out of the filter unit (Newman, col. 11, lines 29-33).
Regarding (iii), Gray discloses an air filtering apparatus 10 having a motor 30 and fan 42 for drawing in air through a filter element 46 (Fig. 1; col. 3, lines 4, 16-17, 22-23) (i.e., a suction device comprising a suction unit and a filtering device) that uses a missing filter element detector 82 to disconnect the motor from a power source when a filter is missing (col. 5, lines 4-6; col. 6, lines 2-10). Gray teaches that the missing filter element detector can be configured to detect a missing filter at different speeds of the motor (col. 6, line 54 through col. 7, line 6). 
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the method of Ebert in view of Newman by providing (iii) an a table to arrive at a decision on switching off the suction unit based on the check data; wherein the table contains at least one threshold value as taught by Gray because (1) Newman teaches that the CPU compares the low pressure limit to a measured differential pressure value to stop the blower motor (col. 11, lines 1-9), and differential pressures are obtainable through conversion based on mathematical algorithms or look-up tables stored in ROM that contain the parameters of static or differential pressure, motor speed, and air flow rate (Fig. 10; col. 10, lines 35-43; col. 12, lines 24-49), so the storing of the low pressure limit in the format of a table along with such data (i.e., an evaluation unit uses a table to arrive at a decision on switching off the suction unit based on the check data; the table contains at least one threshold value) would have been prima facie obvious to the skilled practitioner; and (2) in the case in which a device has the capability of checking for a missing filter when operating at different speeds, as was known in the art (Gray, col. 6, line 54 through col. 7, line 6), the storing of multiple values relating to the different speeds in memory in the device in the format of a table as taught by Ebert in view of Newman and Gray would have been prima facie obvious.

Regarding claims 4 and 5, Newman teaches that pressure is measured from an internal pressure port 60 downstream of the filter (Fig. 2; col. 2, line 66 to col. 3, line 2; col. 5, line 20; col. 8, lines 26-29) and upstream of the blower motor 52 (Fig. 2), and therefore in the suction flow created by the motor (dashed arrows in Fig. 2) (i.e., the check for the presence of the filtering device is carried out on the suction flow; pressure values measured on the suction flow between the filtering device and the suction unit form the basis of the check).

Regarding claim 8, Newman teaches that a voltage is supplied to a blower motor from a 120 volt outlet (col. 5, lines 60-62; col. 6, lines 33-35), and Ebert teaches the use of an electric motor for the suction unit ([0038]), so it would have been prima facie obvious to use an electrical voltage of an energy Ebert in view of Newman and Gray must use electrical power, this limitation is regarded as prima facie obvious. 

Regarding claim 9, Newman teaches that the CPU 200 (Fig. 4; col. 8, line 1) (i.e., the evaluation unit) is connected to the system timer controller STC 220 (col. 8, lines 46-47) (i.e., a controller for the suction unit) which controls or stops the blower motor 52 via a motor speed controller SCR 222 (col. 11, lines 6-9) which is controlled by signalling (col. 8, line 63) (i.e., in a manner allowing signalling). 

Regarding claim 10, Newman teaches the comparison of differential pressure values to a low pressure limit (i.e., the at least one threshold value is a pressure value), with the stopping of the blower motor being in response to the exceeding of the low pressure limit (col. 11, lines 1-9) (i.e., switching off of the suction unit is performed in the event of an absolute pressure value that is too high in relation to the threshold value).

Regarding claim 12, since Gray teaches that a missing filter can be detected at different speeds of the motor (col. 6, line 54 through col. 7, line 6) (i.e., for different power consumptions of the suction unit), and since different motor speeds can be regarded as a maximum value or a lesser (i.e., minimum) value (Newman, col. 12, lines 18-20), the recording of corresponding threshold values into the format of a table for different power consumptions of the suction unit would have been prima facie obvious.

Regarding claim 16, Newman teaches that a filter must be in sealed communication with incoming air (Newman, Abstract), and Ebert teaches that the vacuum cleaner has a dirt collecting container 12 between a suction inlet 16 and the filter 22 (Ebert, Fig. 1; [0038]), so it would have been prima facie obvious to use a filtering device that has the function of providing sealing at a transition to a dirt collecting container.

Regarding claim 17, Ebert discloses an external air valve device 33 with a valve holder 36 which acts as a cleaning device for the filter (Figs. 1, 2; [0039], [0043]-[0044]) (i.e., a cleaning-off device). In the embodiment taught by Ebert in view of Newman and Gray, it would have been prima facie obvious to only operate a cleaning device for a filter if a functional filter is determined to be properly installed in the suction device (i.e., the evaluation unit initiates measures based on the determined check data if the presence of a filtering device is detected, wherein these measures include the initiation of cleaning off the filtering device by a cleaning-off device). 
It is noted that “may include” in line 3 is interpreted as rendering the limitations that follow optional.

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Ebert in view of Newman and Gray, as applied to claim 1 above, and further in view of Martin (US 4,733,431).
Regarding claim 2, Ebert in view of Newman and Gray does not explicitly disclose that there is a delay of a defined time interval after the suction unit is started up before check results/data are used for switching off or continuing to operate the suction unit.
Martin discloses a vacuum cleaner 30 (Fig. 1; col. 4, lines 30-32) comprising a motor-suction fan unit 58 (Fig. 4; col. 5, lines 29-30) (i.e., a suction device) and a dust bag 72 (col. 5, line 44) (i.e., a filtering device), wherein the motor of the vacuum cleaner is turned off if the dust bag is not properly installed (col. 8, lines 10-12, 36-43). Martin teaches that a short start-up time delay of two to five seconds is needed for a motor to develop a suction pressure (col. 9, lines 8-20).
Ebert in view of Newman and Gray by providing a delay of a defined time interval after the suction unit is started up before check data are used for switching off or continuing to operate the suction unit as taught by Martin because (1) Newman teaches that differential pressures are read during normal operation but no details are provided about when normal operation is considered to begin (Newman, col. 10, lines 35-36), and (2) two to five seconds is needed for a motor to develop a suction pressure (Martin, col. 9, lines 8-20), so it would have been prima facie obvious in the method of Ebert in view of Newman and Gray to begin the checking of differential pressures when a suction pressure is fully developed.

Regarding claim 3, Martin teaches that the start-up time delay is two to five seconds (col. 9, lines 8-20). It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art. See MPEP 2144.05 (I).

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Ebert in view of Newman and Gray, as applied to claim 5 above, and further in view of Hensel et al. (WO2015139751A1, hereinafter “Hensel”).
Regarding claim 6, Ebert in view of Newman and Gray does not explicitly disclose that the pressure measured values are determined at one or more locations in relation to the suction flow above a holder for the filtering device, wherein this location or locations is/are above the filtering device when the filtering device is inserted into the filter holder.
Hensel discloses a vacuum cleaner 10 comprising a filter 22 held by a filter device 21 (Fig. 1; [0039], referencing the Espacenet machine translation) (i.e. a suction device; a holder for the filtering device). Hensel teaches a first pressure sensor 84 upstream of the filter 22 and a second pressure sensor 
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the method of Ebert in view of Newman and Gray by determining the pressure measured values at one or more locations in relation to the suction flow above a holder for the filtering device, wherein this location or locations is/are above the filtering device when the filtering device is inserted into the filter holder as taught by Hensel because (1) Newman teaches that a pressure sensor should be downstream of a filter (Newman, col. 3, line 2), and (2) a pressure measurement can be obtained effectively from a pressure sensor installed downstream of a filter and above a filter holder (Hensel, Fig. 1; [0048]).

Regarding claim 7, Ebert discloses an external air valve device 33 with a valve holder 36 which acts as a cleaning device for the filter (Figs. 1, 2; [0039], [0043]-[0044]), outside of which a pressure sensor can be positioned (comparing the position of pressure sensor 86 in Hensel, Fig. 1, to the corresponding feature in Fig. 1 of Ebert), so the locating of a pressure sensor for determining pressure measured values outside a region in which a cleaning-off device acts on the filtering device would have been prima facie obvious in view of the teachings of Ebert in view of Newman, Gray, and Hensel.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Ebert in view of Newman and Gray, as applied to claim 1 above, and further in view of Gordon et al. (US 2017/0000305 A1, hereinafter “Gordon”).
Ebert in view of Newman and Gray does not explicitly disclose a table that includes threshold values at different electrical voltages of an energy source for the suction unit, or an algorithm that defines threshold values at such different electrical voltages.
Gordon discloses a vacuum cleaner (Abstract) comprising a separator such as a filter bag ([0026]) that can use pressure sensors to detect if a filter is missing and, if it is, turn off a suction motor ([0054]). Gordon teaches that pressure varies with voltage such that measurements of each when taken together can indicate the absence of a filter (Fig. 15, [0021], [0054]).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the method of Ebert in view of Newman and Gray by using a table that includes threshold values at different electrical voltages of an energy source for the suction unit as taught by Gordon because (1) Newman teaches that a differential pressure will vary according to a particular voltage provided to a motor (Newman, col. 12, lines 21-23), (2) pressure and voltage are related in such a way that these data can be used to determine whether a filter is missing (Gordon, Fig. 15; [0054]), so it would have been prima facie obvious to use threshold pressure values to determine when a motor should be turned off, and (3) the writing of data into a table format would have been prima facie obvious (Newman, col. 12, lines 46-49).

Claims 18 and 20-23 are rejected under 35 U.S.C. 103 as being unpatentable over Ebert in view of Newman and Gordon.
Regarding claim 18, Ebert discloses a vacuum cleaner 10 (Fig. 1; [0038], referencing the Espacenet machine translation) (i.e., a a suction device), said vacuum cleaner comprising a suction unit 26 and a filter device 21 with a filter 22 ([0038]) (i.e., a suction unit; a filtering device) through which a suction flow 30 passes ([0038]) (i.e., wherein the suction unit generates a suction flow that flows through the filtering device when the filtering device is arranged on the suction device). 
However, Ebert does not explicitly disclose (i) a removable filtering device; (ii) a pressure sensor device that is arranged between the filtering device and the suction unit and provides pressure measured values of the suction flow downstream of the filtering device and upstream of the suction 
Regarding (i), Newman discloses a filtration unit 10 (Figs. 1, 2; col. 4, line 4) comprising a blower 54 driven by a blower motor 52 for drawing air into a filtration unit (col. 4, lines 60-65) (i.e., a suction device), the filtration unit being a HEPA filter 30 that is guided into an operating position using L-shaped guide plates 36 (col. 4, lines 23, 31-33). 
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the device of Ebert by providing (i) a removable filtering device as taught by Newman because (1) during the usage of any filtration unit, as the unit is used, the filters get clogged (Newman, col. 2, lines 36-37), and (2) a mechanism for placing a new filter into an operating position was known (Newman, col. 4, lines 23, 31-33), so the use of a removable filtering device in anticipation of filter clogging would have been prima facie obvious.
Regarding (ii) and (iii), Newman teaches a pressure sensor 212 (col. 8, lines 26-27) located at an internal pressure port 60 downstream of the filter (Fig. 2; col. 2, line 66 to col. 3, line 2; col. 5, line 20; col. 8, lines 26-29) and upstream of the blower motor 52 (Fig. 2) (i.e., a pressure sensor device that is arranged between the filtering device and the suction unit and provides pressure measured values of the suction flow downstream of the filtering device and upstream of the suction unit); 
wherein, during system operation, a CPU (i.e., an evaluation unit that, after the suction unit is started up) checks if the HEPA filter is properly positioned (col. 9, lines 35-38) and checks for the exceeding of a low pressure limit (col. 10, lines 66-68), wherein a sensed pressure below a low pressure limit is attributable to an improperly placed or ruptured filter that would result in contamination being 
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the device of Ebert in view of Newman by providing (ii) a pressure sensor device that is arranged between the filtering device and the suction unit and provides pressure measured values of the suction flow downstream of the filtering device and upstream of the suction unit; and (iii) an evaluation unit that, after the suction unit is started up, determines on the basis of the measurement data of the pressure sensor device whether the filtering device is being used or not and, if it is detected that there is no filtering device, generates a switch-off signal for the suction unit as taught by Newman because an improperly placed or ruptured filter that would result in contamination being blown out of the filter unit (Newman, col. 11, lines 29-33).
Regarding (iv), Newman teaches that the CPU uses a programmed pressure limit stored in memory to set the low pressure limit (col. 7, lines 24-28; col. 10, lines 66-68) (i.e., a storage device that stores a threshold value) and compares the limit to periodically read differential pressure values (col. 10, lines 35-38; col. 11, lines 1-6) to determine whether the CPU writes to a multiple port system timer controller or STC 220 to control a motor speed controller to stop the blower motor (col. 11, lines 6-9) (i.e., wherein the threshold value is a threshold value for switching off the suction unit). However, Newman does not disclose threshold values for switching off the suction unit.
Gordon discloses a vacuum cleaner (Abstract) comprising a separator such as a filter bag ([0026]) that can use pressure sensors to detect if a filter is missing and, if it is, turn off a suction motor ([0054]). Gordon teaches that pressure varies with voltage such that measurements of each when taken together can indicate the absence of a filter (Fig. 15, [0021], [0054]).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the device of Ebert in view of Newman by providing an evaluation unit that includes a storage device that stores threshold values, wherein the threshold values are threshold values for switching off the suction unit as taught by Gordon because (1) line voltages can vary (Newman, col. 9, lines 58-66), (2) pressure and voltage are related in such a way that these data can be used to determine whether a filter is missing (Gordon, Fig. 15; [0054]), and (3) in view of the teachings of Gordon, it would have been prima facie obvious to use more than one value to set more than one pressure limit, as the skilled practitioner would have expect variation in line voltage. 

Regarding clam 20, the CPU of Newman checks for the exceeding of a low pressure limit (col. 10, lines 66-68) (i.e., the threshold values are pressure values).

Regarding claim 21, the CPU of Newman reads a line voltage to check if it is satisfactory (col. 9, lines 18, 58-64) (i.e., the evaluation unit includes a device for determining an electrical voltage), the voltage originating from a 120 volt outlet (col. 5, line 62) (i.e., of an electrical energy source for the suction unit).

Regarding claim 22, the CPU of Newman reads a flow rate (col. 11, lines 34-36) selected by a user (col. 6, lines 63-64) and determines if the selected cubic feet per minute or CFM is at a maximum value corresponding to a maximum motor speed (col. 11, lines 34-38) (i.e., the evaluation unit includes a 

Regarding claim 23, Newman teaches that the CPU 200 (Fig. 4; col. 8, line 1) (i.e., the evaluation unit) is connected to the system timer controller STC 220 (col. 8, lines 46-47) (i.e., a controller of the suction device) which controls or stops the blower motor 52 via a motor speed controller SCR 222 (col. 11, lines 6-9) which is controlled by signalling (col. 8, line 63) (i.e., in a manner allowing signalling).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Ebert in view of Newman and Gordon, as applied to claim 18 above, and further in view of Martin.
Ebert in view of Newman and Gordon does not explicitly disclose that the evaluation unit includes a timing element that ensures that a switch-off signal only becomes effective once a defined time interval after starting up the suction unit has elapsed.
Martin discloses a vacuum cleaner 30 (Fig. 1; col. 4, lines 30-32) comprising a motor-suction fan unit 58 (Fig. 4; col. 5, lines 29-30) (i.e., a suction device) and a dust bag 72 (col. 5, line 44) (i.e., a filtering device), wherein the motor of the vacuum cleaner is turned off if the dust bag is not properly installed (col. 8, lines 10-12, 36-43). Martin teaches that a short start-up time delay of two to five seconds is needed for a motor to develop a suction pressure (col. 9, lines 8-20).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the device of Ebert in view of Newman and Gordon by providing an evaluation unit that includes a timing element that ensures that a switch-off signal only becomes effective once a defined time interval after starting up the suction unit has elapsed as taught by Martin because (1) Newman teaches that differential pressures are read during normal operation but Newman, col. 10, lines 35-36), and (2) two to five seconds is needed for a motor to develop a suction pressure (Martin, col. 9, lines 8-20), so it would have been prima facie obvious in the method of Ebert in view of Newman and Gordon to begin the checking of differential pressures when a suction pressure is fully developed. 

Additional Claim Objections
Claims 13-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  
A thorough search for pertinent prior art did not locate any prior art that discloses or suggests the invention recited in claims 13-15. The concept of a method for operating a suction device, said suction device comprising a suction unit and a removable filtering device, wherein the suction unit generates a suction flow that flows through the filtering device when this is arranged on the suction device, said method comprising: 
after the suction unit is started up, performing a check whether the filtering device is present, and if it is detected that the filtering device is not present, switching off the suction unit, 
wherein an evaluation unit uses check data and determines therefrom whether a switch- off signal is to be generated for the suction unit or not; 
wherein the evaluation unit uses an algorithm or a table to arrive at a decision on switching off the suction unit based on the check data; and

wherein the at least one threshold value is a pressure value, wherein switching off of the suction unit is performed in the event of an absolute pressure value that is too high in relation to the threshold value (claim 10); and
wherein the threshold values are determined from measurements in which suction hoses of different diameters are attached to the suction device and pressure measured values are measured with the filtering device used and without using the filtering device (claim 13) is considered to define patentable subject matter over the prior art.
Ebert (WO2016112959A1) discloses a vacuum cleaner 10 and an associated method of operating the vacuum cleaner (Fig. 1; [0038]), said vacuum cleaner comprising a suction unit 26 and a filter device 21 with a filter 22 ([0038]). Newman (US 4,786,295) discloses a method wherein, during system operation, a CPU checks if the HEPA filter is properly positioned (col. 9, lines 35-38) and checks for the exceeding of a low pressure limit or threshold value (col. 10, lines 66-68) to detect an improperly placed or ruptured filter that would result in contamination being blown out of the filter unit (col. 11, lines 29-33), in which case the motor of the blower is stopped (col. 11, lines 8-9, 25-27). However, Newman does not suggest that low pressure limits should be determined from measurements in which suction hoses of different diameters are attached to the suction device.
Claims 13-15 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Eckhardt (US 2016/0018288 A1) discloses a method for detecting an air filter condition (Abstract), including whether a filter cartridge has been removed ([0030]) using a factor k or a function of k that is less than a predefined lower threshold ([0027], [0028]) (i.e., an algorithm defining a threshold value).

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Gabriel Gitman whose telephone number is (571) 272-7934. The Examiner can normally be reached on Monday-Thursday: 7:00 AM to 5:30 PM (EST).
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, In Suk Bullock can be reached on 571-272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 
/GABRIEL E GITMAN/Examiner, Art Unit 1772